Citation Nr: 1550339	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the rating for the Veteran's service-connected lumbar spine disability to 40 percent disabling, effective June 6, 2007.

This matter was before the Board in June 2015, at which time it was remanded to schedule the Veteran for a Board hearing.

Thereafter, the Veteran testified before the undersigned at a Board videoconference hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008)


FINDINGS OF FACT

1.  At worst, the Veteran's lumbar spine disability has been manifested by forward flexion to 15 degrees, but not by ankylosis or incapacitating episodes.

2.  Resolving all doubt in favor of the Veteran, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for spondylolisthesis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in January 2008.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the Veteran received Vazquez notice in January 2009, after the issuance of the rating decision on appeal.  Nonetheless, the Board finds that there is no prejudice in adjudicating the claim.  The Board notes the June 2010 Statement of the Case (SOC) included a complete discussion of the requirements for an increased rating claim.  The claim was also readjudicated in a June 2013 rating decision.  Moreover, the Veteran has representation in this matter.  Neither the representative nor the Veteran has asserted any specific prejudice as a result of the content deficiency.  Hence, the Board finds no prejudice.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (prejudice not presumed from notice-type errors).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service medical records identified by the appellant have also been obtained.  

The Veteran was afforded a number of VA examinations in conjunction with his claim on appeal.  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the September 2015 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods. Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Rating Criteria

The Veteran's lumbar spine disability has been assigned a 40 percent rating under Diagnostic Code 5243, the code for intervertebral disc syndrome.  

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

The IVDS formula provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background 

Turning to the evidence of record, VA treatment records note persistent complaints of lower back pain.  Specifically, in VA medical records dated in February 2008, it was noted that the appellant continued to complain of low back pain radiating to his right lower extremity.  He complained that the pain affected him when he sat up or backwards and while walking.

The Veteran was afforded a VA examination in April 2008.  It was noted that the back pain was situated in the lumbar sacral area midline and to the right into the left of the midline.  The pain radiated to both legs down to the toes.  Paresthesias were noted by the appellant but there was no local weakness.  The appellant also reported flare-ups that occurred every other day and lasted for hours.  Precipitating factors included coughing, walking, sitting, turning and lying.  The Veteran was employed at the time of the examination, but reported that he left work early every other day due to pain.  Range of motion of the lower back showed bending to 15 degrees, curtailed markedly by pain; backward bending to 10 degrees, again limited by pain; left and right sideways motion to 15 degrees; and left and right rotation to 20 degrees.  The examiner reported that the appellant had considerable pain just getting up from the chair.  His stance was normal; however, he walked slowly and appeared to have a pain while walking.  

In the report following a May 2010 VA examination, it was noted that the Veteran had low back pain that radiated from his belt line to the right buttocks and down the right leg.  Flare-ups were activity related.  The appellant mentioned that he retired from his job in January 2010.  Range of motion testing revealed flexion to 45 degrees with pain; extension to 30 degrees with pain; left and right lateral flexion to 20 degrees; and left and right rotation to 20 degrees.

The Veteran was afforded an additional VA examination in April 2013.  At the time of the examination, he described low back pain that radiated down both legs, which occurred once or twice per day and lasted approximately half an hour.  Flare-ups were not reported.  Range of motion testing revealed forward flexion to 80 degrees with evidence of pain at 80 degrees; extension to 25 degrees with evidence of pain at 25 degrees; left and right lateral flexion to 25 degrees with evidence of pain at 25 degrees; and right and left lateral rotation 30 degrees or greater with evidence of pain at 30 degrees or greater.  There was no additional limitation of range of motion of the lumbar spine following repetitive testing.  Contributing factors for any functional loss, functional impairment and/or additional limitation of range of motion were less movement than normal and pain on movement.  Guarding and/or muscle spasms were present; however it did not result in abnormal gait or spinal contour.  Reflex and sensory examination were normal and straight leg raising test was normal.  However, it was noted that the appellant had moderate radiculopathy of the bilateral lower extremities.  It was also noted that the Veteran had IVDS, but had not had any incapacitating episode in the past 12 months.  Although the appellant reported using a cane, he did not use a cane for ambulation nor did he have a cane with him at the time of the examination.  

Subsequent VA medical records note complaints of and treatment for chronic low back pain.  In a September 2014 statement provided by the Veteran's treating physician, it was noted that the appellant was regularly followed for low back and LLE pain.  The physician determined that the symptoms were due to a large central disc herniation, which caused a thecal sac compression.  In an additional VA opinion from another treating physician dated in November 2014, it was reported that the appellant had chronic low back pain radiating down his legs, affecting his daily activities and his ability to perform physical activities that required prolonged bending, squatting, twisting and standing.  It was also noted that he had difficulty sleeping at night trying to find a comfortable position.  Medications and exercise helped, but it was not curative.  The physician opined that bed rest was no longer recommended therapy for back pain.  Further, back pain was worsened by changes in the weather and humidity.  It was noted that the appellant volunteered at a health care center to help increase his activities, help with conditioning and distract focus on his back pain.  

The VA physician who provided the November 2014 opinion provided an additional statement in May 2015.  He reported that the appellant suffered from daily chronic pain since service.  Since that time, he continued to have exacerbation of low back pain aggravated by physical activity.  It was noted that the appellant woke up daily with low back pain which sometimes radiated down his legs.  His pain was relieved by use of narcotic medications.  Additionally, he continued to stay as active as possible, volunteering at the facility helping other veterans in need.  

In testimony provided during the September 2015 Board videoconference hearing, the appellant stated that he suffered from incapacitating episodes approximately three times per week, which required him to stay in bed all day.  He mentioned that he wore a back brace; however, it was not issued by his VA treatment provider.  However, the condition was treated with prescribed medication and physical therapy.  The appellant reported that physical therapy did not relieve the pain.

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for any portion of the rating period in question.  In this regard, the Veteran's lumbar spine disability has been manifested by reduced range of motion.  There has been no finding of ankylosis of the lumbar spine by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  As such, a higher rating is not warranted.

The Board acknowledges that the April 2008 and May 2010 examiners in this case did not expressly identify, in degrees of lost motion, any additional functional loss during periods of flare-up.  However, given that the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such finding in the examination report does not prejudice the Veteran here.

The Board has also considered whether an increased rating is warranted for incapacitating episodes.  The Board notes that during the September 2015 Board videoconference hearing, the appellant reported that he had been bed ridden due to his service-connected back disability.  However, in the April 2013 VA examination report, the examiner reported that there were no incapacitating episodes in the.  Additionally, in a November 2014 statement for the appellant's treating VA physician, it was opined that bedrest was no longer recommended therapy for the Veteran.  Thus, the evidence does not suggest that he has been prescribed bedrest by a physician during the rating period on appeal for a period of time that would warrant an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Finally, the Board has considered whether a separate evaluation for neurological disabilities is warranted.  See 38 C.F.R. § 4.71a, Note 1.  The Board notes that the Veteran is service-connected for radiculopathy of the bilateral lower extremities associated with his service-connected lumbar spine disability.  There were no other neurologic abnormalities noted in the evidence of record.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted with respect to this period of the appeal.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's lumbar spine disability warranted a rating in excess of 40 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbar spine disability, specifically his chronic low back pain and reduced range of motion, have been contemplated by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

II.  TDIU

The Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Factual Background

The Veteran asserts that his is unemployable due to his service-connected disabilities.  Specifically, he contends that his lumbar spine disability prevents him from obtaining and maintaining substantially gainful employment.

The Veteran is currently service-connected for bilateral foot dermatophytosis with onychomycosis and lichenification (50 percent disabling); a lumbar spine disability (40 percent disabling); right lower extremity radiculopathy (10 percent disabling); and left lower extremity radiculopathy (10 percent disabling).  His combined disability rating is 80 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him. 
In the appellant's applications for increased compensation based on unemployability, he reported that he last worked in January 2010 as a domiciliary technician.  He also noted that he completed high school and had no other education before or since becoming too disabled to work.  

In an employment verification form, it was noted that the appellant worked from December 1992 to January 2010 as a domiciliary assistant.  His termination from employment was due to voluntary retirement.  In sick leave statements dated from January 2006 to March 2008, it was demonstrated that the appellant used sick leave for a number of illnesses, to include back pain.

In a report following a May 2010 VA examination for the appellant's bilateral foot dermatophytosis, it was determined that the appellant could be gainfully employed with his hands.  The examiner stated that he saw no dysfunction based on the physical examination.  Further, as he examined the appellant walking down the hall, he did not seem to be in any discomfort.  He opined that the appellant was maximizing his skin condition and felt that he could certainly perform work duties at any degree.  

In April 2013, the Veteran was provided a VA examination to determine whether his service connected disabilities precluded employment.  It was determined that the appellant's bilateral foot dermatophytosis did not impact his ability to work.  It was also determined that the Veteran's lumbar spine disability did not impair his ability to secure and maintain gainful employment.  The examiner determined that if the appellant felt limited by pain, he could consider a sedentary type of employment and/or vocational rehabilitation for employment opportunities to best accommodate his symptoms.  

In a November 2014 VA opinion by the appellant's treating physician, it was noted that the appellant was treated for chronic back pain.  The physician further reported that the Veteran volunteered at the VA facility to help increase his activities, help with conditioning and distract focus on his back pain.  

In an April 2015 VA examination for the appellant's radiculopathy of the bilateral lower extremities, it was determined that the condition impacted the Veteran's ability to work.  The examiner noted that the appellant stated that he retired in 2010 because of chronic lower back pain and nerve irritation of the back.  He reported that he could not sit or stand for prolonged periods of time because of lower back pain.

Thereafter, in a May 2015 VA opinions submitted by the Veteran's treating physician, it was again noted that the appellant had chronic back pain, however, he volunteered at the VA facility helping other Veteran.  

During the September 2015 Board videoconference hearing, the Veteran stated that he retired in 2010 due to his service-connected lumbar spine disability.  He also mentioned that his service-connected bilateral foot dermatophytosis impacted his ability to work due to constant itching, swelling and aching of his feet.

Analysis

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from substantial gainful employment.  The evidence in favor of the claim includes the April 2015 VA examination report, which indicated that the appellant's lumbar spine and associated bilateral lower extremity radiculopathy impacted the Veteran's ability to work.  The examiner noted that the Veteran reported that he could not sit or stand for a long period of time due to lower back pain.  Also of record is a portion of the appellant's leave statement, which demonstrates that appellant took a number of hours of sick leave due to low back pain.  The Board notes the appellant's VA treating physicians mentioned that he volunteered at a VA facility.  However, such volunteer work is not indicative of the Veteran's ability to perform acts required by substantially gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board acknowledges that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, and resolving all doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a TDIU is granted.  




____________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


